Citation Nr: 0005293	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to July 1977 
and from August 1981 until his retirement in December 1987.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for peripheral neuropathy.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was treated during service for complaints 
including numbness and tingling.

3. He was found to have peripheral neuropathy and findings 
consistent with common peroneal nerve palsy during 
service.

4. Peripheral neuropathy which has been documented following 
service cannot be disassociated from the veteran's in-
service complaints.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical opinions concerning 
the onset of peripheral neuropathy are sufficient to conclude 
that his claim is well grounded.  No further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
referred to the orthopedic clinic in November 1964 for 
complaints of weakness in the right thigh.  A possible 
sensory impairment was noted.  When the veteran was 
hospitalized for unrelated complaints beginning in April 
1975, a neurological examination showed some patchy decreased 
vibratory sensation in both lower extremities.  The pertinent 
diagnosis was mild peripheral neuropathy.  The veteran was 
seen in the neurology clinic in January 1982 for complaints 
of numbness with a tingling sensation over the left anterior 
foot going up to the left anterior leg of three weeks 
duration.  This was without apparent precipitating factors.  
Following an examination, the assessment was sensory and 
motor deficit consistent with common peroneal nerve palsy on 
the left, probably secondary to minor nerve compression.  The 
veteran was seen in a psychiatric clinic in March 1986.  He 
reported symptoms including pain and tingling in his arms and 
legs.  

Department of Veterans Affairs (VA) outpatient treatment 
records show that the veteran was seen in November 1992 for 
follow-up of right hand dysarthria and a worsening of his 
long history of peripheral neuropathy.  The assessment was 
that he had peripheral neuropathy.  It was unknown if it was 
a generalized peripheral neuropathy or mononeuritis secondary 
to arthritis.  It was indicated that he would need additional 
work-up to seek other causes of peripheral neuropathy.  When 
seen in March 1993, it was noted that he had peripheral 
neuropathy and that the etiology was not very clear.  It was 
further indicated that it might be related to a Vitamin B12 
deficiency or alcoholism.  The veteran described increasing 
pain in the hands and feet and decreased sensation in the 
feet and hands.  The assessment was peripheral neuropathy, of 
unknown etiology, most likely secondary to Vitamin B12 
deficiency and/or history of alcohol.

The veteran was afforded an Agent Orange examination by the 
VA in June 1993.  He complained of tingling and numbness of 
his fingers and toes and weakness of his left hand for ten 
years.  The diagnosis was peripheral neuritis.  

On VA peripheral nerves examination in June 1996, the veteran 
reported that he first developed a left foot drop in service 
in 1981.  This continued intermittently and was followed by 
pain in the left hand radiating to the left elbow in 
approximately 1981 and 1982.  This was then followed by the 
development of sensory loss in the hands in 1984.  It was 
indicated that the veteran noticed decreased dexterity in the 
hands related to the sensory loss.  He also developed pain in 
the feet and then paresthesias in the hands and feet.  It was 
also reported that the veteran began developing bladder 
problems in the 1970's and had been diagnosed as having 
neurogenic bladder.  (The examiner stated "see C-file.")  
Following an examination, the diagnosis was peripheral 
neuropathy and neurogenic bladder, etiology undetermined, 
possibly secondary to exposure to Agent Orange; rule out 
other possibilities such as multiple sclerosis.  The examiner 
commented that it was possible that the neurologic condition 
could be related to Agent Orange, but that, regardless, the 
condition began in service.

The veteran was afforded a neurological examination by the VA 
in April 1997.  He described exposure to cleaning fluids from 
1957 to 1965 during service.  He related that his first 
symptoms of neuropathy began in November 1964.  He indicated 
that he was possibly exposed to Agent Orange from 1964 to 
1968.  His first symptoms of neuropathy were in November 1964 
when he felt that he was losing strength in his right leg.  
In April 1967, he reported the onset of burning and tingling 
first on the left, and later on the right in the ulnar 
distribution from the elbow down.  About ten or fifteen years 
prior to the examination, he noted numbness, tingling and 
burning in the remainder of the fingers of both hands.  He 
described the onset of numbness and tingling of the lower 
extremities in 1975.  Following an examination, the 
impression was mild diffuse sensory motor axonal neuropathy, 
possibly secondary to cleaning solvents or previous 
alcoholism.  It was noted that there "was not sufficient 
historical evidence to suspect an Agent Orange as being 
unequivocally involved here."  

The veteran was afforded another VA neurological examination 
in June 1998.  Following an examination, the impression was 
mild diffuse sensory motor mostly axonal neuropathy in part 
secondary to cleaning solvent exposure, previous alcoholism 
and possibly Agent Orange.  

Service connection is in effect for a number of disabilities, 
including history of urethral stricture, prostatitis, urinary 
tract infection and neurogenic bladder; and for left ulnar 
neuritis.


Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the record demonstrates that the veteran was seen 
on a number of occasions during service with neurological 
symptoms.  It was concluded that he had mild peripheral 
neuropathy in 1975 and a sensory and motor deficit consistent 
with common peroneal nerve palsy in 1982.  It is not disputed 
that he currently has peripheral neuropathy.  During the 
course of his appeal, the veteran has attributed his 
peripheral neuropathy to a variety of factors, including 
Agent Orange, exposure to chemicals and his service-connected 
disabilities.  The Board points out that when he was examined 
by the VA in September 1996, the examiner diagnosed 
peripheral neuropathy and stated that the etiology was 
undetermined, but possibly due to Agent Orange.  It is 
significant to observe that the examiner specifically opined 
that the condition had its onset in service.  While the 
history reported by the veteran during the examination is not 
entirely consistent with the service medical records, the 
fact remains that he was treated during service for 
peripheral neuropathy.  There is no competent medical 
evidence of record which would contradict the conclusion of 
the VA physician that the peripheral neuropathy had its 
inception in service.  Accordingly, the Board finds that the 
weight of the evidence supports the claim for service 
connection for peripheral neuropathy.



ORDER

Service connection for peripheral neuropathy is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

